Citation Nr: 1414516	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-39 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a cerebrovascular accident (CVA), to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to April 1986.  The Veteran also served with the Army National Guard of South Carolina from May 1986 to September 1990 and from October 1999 to December 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A hearing was held on January 6, 2012, by means of video conferencing equipment with the Veteran in Columbia, South Carolina, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To obtain additional evidence and to schedule a VA examination.

The Veteran seeks service connection for hypertension and a CVA, to include as secondary to hypertension.  The Veteran served one period of active duty with the U.S. Army and served with the Army National Guard of South Carolina for several years.  The record documents one period of training, dated July 9-30, 2000, which appears to be a period of active duty for training (ACDUTRA) as the orders were under 38 U.S.C. § 503.  Other periods of ACDUTRA and/or inactive duty training (INACDUTRA) corresponding to his periods of service with the Army National Guard of South Carolina have not been identified.  The distinction between whether the Veteran's service was ACDUTRA or INACDUTRA at a specific point in time is crucial in the present case because diseases, such as hypertension, may only be service connected if the claimant became disabled from it during a period of ACDUTRA.  Furthermore, if the evidence reflects that a disease had its onset prior to a period of ACDUTRA, a claimant seeking benefits based on aggravation of an the disease during that period of ACDUTRA has the burden, without the advantage of the presumption of aggravation, of demonstrating that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease.  Donnellan v. Shinseki, 24 Vet. App. 167, 174-75 (2010).  While a "Retirement Point History Statement" has been associated with the Veteran's VA claims file, this record fails to summarize the dates of the Veteran's ACDUTRA and INACDUTRA while in the National Guard.  Therefore, the RO/AMC should make an attempt to verify the dates and nature of the Veteran's service.  To this end, the RO/AMC should obtain the Veteran's pay stubs for his period of service in the National Guard in an attempt to determine whether he was serving on ACDUTRA or INACDUTRA at any given time.

Also, the Veteran has not been afforded a VA examination in connection with his claim for service connection for hypertension.  During the pendency of the appeal, the Veteran has asserted that he developed hypertension during his period of service with the National Guard.  An entrance examination dated October 1999 shows elevated blood pressure readings.  A July 2000 service treatment record shows a diagnosis of hypertension days before he entered a period of presumed ACDUTRA.  On remand, a VA examination must be scheduled to obtain an opinion indicating whether the Veteran's hypertension had its initial onset during a period of ACDUTRA and if not, whether the condition was aggravated beyond the normal progression of the disease during a period of ACDUTRA.

Regarding the claim for entitlement to service connection for a CVA, the record raises the issue of entitlement to service connection on a direct as well as secondary basis.  Accordingly, it is inextricably intertwined with the claim for service connection for hypertension and must be remanded.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran a VCAA notice letter which provides an explanation as to the elements necessary to substantiate the claim for service connection for a CVA under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's decision in Allen v. Brown, 8 Vet. App. 374 (1995).

2. Contact the Defense Finance and Accounting Service, the National Personnel Records Center and any other appropriate repository and request the Veteran's pay stubs from the his service in the Army National Guard.  Attempts to secure the pay stubs should be clearly documented in the file, along with any negative responses.

3. Based on the information obtained from the above instructions, verify the exact dates of each period of ACDUTRA and INACDUTRA that he attended during her service in the Army National Guard.  The RO/AMC should prepare a summary of this information and associate it with the claims file.

4. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his hypertension and CVA.  The RO/AMC should provide the examiner with the summary of the Veteran's verified dates and types of service.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including his National Guard personnel and treatment records, his post-service treatment records, and the lay statements and assertions.  Thereafter, the VA examiner must address the following: 

a. Verify or rule out a current diagnosis of hypertension. 

b. If the Veteran currently has hypertension, provide an opinion concerning when the disease initially manifested and whether it is at least as likely as not that that the disease is the result of the Veteran's service, to include his active duty or any period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA). 

c. Indicate whether it is at least as likely as not that the CVA was proximately due to or the result of the Veteran's hypertension or his period of active service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5. When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefits sought are not granted to the fullest extent, the Veteran and his agent should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

